Case: 20-20465     Document: 00515684815         Page: 1     Date Filed: 12/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 23, 2020
                                  No. 20-20465
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Stephen E. Stockman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CR-116-2


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Stephen E. Stockman, former federal prisoner # 23502-479, appealed
   the district court’s denial of his motion for a sentence reduction pursuant to
   18 U.S.C. § 3582(c)(1)(A) (compassionate release). While the appeal was
   pending, Stockman was released from prison pursuant to a Presidential



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20465    Document: 00515684815         Page: 2   Date Filed: 12/23/2020




                                 No. 20-20465


   directive, mooting his appeal. Accordingly, this appeal is Dismissed as
   Moot.




                                      2